Title: [To Thomas Jefferson from Gouverneur Morris, 29 April 1789]
From: Morris, Gouverneur
To: Jefferson, Thomas


[Paris, 29 Apr. 1789. Recorded in SJL as received 30 Apr. 1789, but not found. This letter may have been concerned with the matters discussed in Henry Lee to TJ, 6 Mch. 1789, and George Washington to TJ, 13 Feb. 1789, both of which arrived on the 29th Apr. The next day TJ called on Morris, who made the following entry in his journal: “Mr. Jefferson comes in to communicate a Letter from Colo. Lee about the Sale of Shares in his late Purchase at the Falls of Potowmack, also a Letter from the General on the subject of the Navigation of that River, &ca. I explain to him the Business and he offers to be concerned with me in the one eighth mentd. by Colo. Lee to be disposed of to anyone here who will undertake the Business. That this eighth shall be in thirds (He, Short and I) or in fourths so as to take in Parker. I give it the go bye. He presses me much to speak to Messrs. Le Couteulx, which I promise to do. Take him to his House and at parting tell him that if I see Parker I will mention it to him.” The same day Morris called on Parker and, among other things, told him of “Mr. Jefferson’s Affair, which he is determined to have nothing to do with except to give his Opinion which will be very discouraging” (Davenport, ed., Diary of Gouverneur Morris, i, 58–9).]
